Exhibit 10.8

EMPLOYMENT AGREEMENT

This Agreement is made and entered this 1st day of January 2012, by and between
GoldLand Holdings, Co., a Delaware corporation (the “Company”), and Pierre
Quilliam (the “Employee”). This Agreement replaces any and all previous
Agreements.

WITNESSETH

WHEREAS, the Company has agreed to employ the Employee and the Employee has
agreed to work for the Company on the terms set forth herein; and

WHEREAS, the Employee will possess intimate knowledge of the business and
affairs (the "Business") of the Company, and the Employee recognizes that
his/her agreement to terms of this Agreement, particularly the terms pertaining
to the nondisclosure of Confidential Information (as hereinafter defined) are
conditions to further employment with the Company, whether such employment is at
will or for an agreed term.

NOW, THEREFORE, for and in consideration of the mutual exchange of promises
herewith, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.

Title; Responsibilities. The Employee shall be employed as Chief Executive
Officer


2.

Compensation.  For all services rendered by Employee to the Company, the
Employee shall be entitled to a base salary of Two Hundred and Forty Four
Thousand ($244,000.00) per year during the first year, with the base salary in
future years as well as any additional compensation, including but not limited
to bonuses, stock options or stock grants, being determined by the Company based
on annual reviews.


3.

Term.  The term of this Agreement shall be for one year, and shall continue
thereafter until terminated by one of the parties.  Termination or expiration of
this Agreement shall not extinguish any rights of compensation that shall accrue
prior to the termination or expiration, or any obligations of the Employee to
the Company.  This contract replaces all previous contracts between Employee and
the Company. Unless terminated by either party upon notice to the other party
within 30 days of the end of the term of this Agreement, this Agreement will
automatically renew for successive terms equal to the initial term of this
Agreement.   Notwithstanding anything herein to the contrary, the Company may
always terminate the Employee for cause.  “Cause” is defined, for the purposes
of this Agreement, to be:


(a) The commission of any act by Employee which, if prosecuted, would constitute
a felony;





1







(b) Any act or omission by Employee that may have a materially adverse effect on
the Company;

(c) Failure or refusal by Employee to comply with the policies of the Company
contained in any Company Handbook or with the provisions of this Agreement if
not cured within ten (10) days after the receipt of  written notice from the
Board of Directors;

(d) Employee’s prolonged absence without the consent of the Company;

(e) Employee’s gross neglect of his duties or willful insubordination to the
Board of Directors or his superior officers;

(f) The death of Employee; or

(g) Delivery of written notice of termination by Company after Employee has
become unable to perform Employee’s services by reason of illness or
  incapacity, which illness or incapacity results in Employee’s failure to
  discharge Employee’s duties under this Agreement for an aggregate total of
  sixty (60) days (whether consecutive or nonconsecutive) during any one
  hundred and eighty (180) day period.


4.

Best Efforts.  Employee agrees to devote such business time as directed by the
Board of Directors of the Company and use his best efforts in his position and
in the performance of his general duties as required by the Company from time to
time.  During the term of this Agreement, Employee agrees that he will not
perform any activities or services or accept such other employment as would be
inconsistent with this Agreement or the employment relationship between the
parties, or would in any way interfere with or present a conflict of interest
concerning Employee’s employment with the Company.  Employee warrants and
represents to the Company that his employment hereunder will not constitute a
breach of any contract, agreement or obligation of the Employee to any other
party, and the Employee hereby agrees to indemnify and hold the Company
harmless, against any claim or liability arising out of a breach of such
representation and warranty, including any attorney’s fees incurred by the
Company in connection with such a breach.


5.

Property of Company.  Employee acknowledges and agrees that all business
Employee generates because of his affiliation with the Company is and shall be
the sole property of the Company.  All receivables, premiums, commissions, fees
and other compensation generated by the Employee’s services are the property of
the Company.  The Employee is hereby prohibited from invoicing customers of the
Company except with the express written consent of the Company.  All checks or
bank drafts representing payment for goods or services sold or rendered by the
Company are property of the Company, and all monies or other consideration in
whatever form received by the Employee from a client or customer of the Company
shall be tendered immediately to the Company.





2







 

6.

No compete Covenant.  The Employee covenants and agrees that, during the period
in which the Employee is employed by the Company, and for a period of eighteen
(18) months thereafter, the Employee shall not:


a)

within the Manatee County (the “Area”), directly or indirectly, either
individually or as an owner, manager, supervisor, administrator, consultant,
instructor or executive employee, take a position with another business entity
which is in the same or essentially the same business as the Company in which
his/her duties and responsibilities are similar to those performed by the
Employee for the Company as of the date of this Agreement;

b)

in competition with the Company, solicit or otherwise attempt to establish for
himself or any other person, firm or entity which is engaged in any business
which is the same or essentially the same as the business of the Company, any
business relationships with any person, firm or corporation which is in the
Area;

c)

in competition with the Company, solicit or otherwise attempt to establish for
himself or any other person, firm or entity which is engaged in any business
which is the same or essentially the same as the business of the Company, any
business relationships with any person, firm or corporation which was, during
the twenty-four (24) months preceding the Employee’s termination of employment
with the Company, a customer of the Company with whom he/she had substantial
business contact.

Nothing in this Section shall be construed to prevent the Employee from owning,
as an investment, not more than one (10%) percent of a class of equity
securities issued by any competitor of the Company or its affiliates and
publicly traded and registered under Section 12 of the Securities Exchange Act
of 1934.

7.

Confidential Information.  During employment hereunder, Employee may have access
to certain confidential information consisting of the following categories of
    information (“Confidential Information”):


a)

Financial information such as the Company’s earnings, assets, debts, prices,
price structure, rates of return and other financial information whether
relating to the Company generally or to specific projects, services, assets or
geographical areas;

b)

Property information relating to particular properties owned by the Company and
particular transactions entered into or examined by the Company as possible
corporate acquisitions, to the extent that such information is not generally
known by the public, including but not limited to yield advantages to the
Company;

c)

Design information about the Company’s products, including drawings, designs,
plans, specifications, etc.





3







d)

Marketing information such as details about ongoing or proposed marketing
programs or agreements by or on behalf of the Company, sales forecasts, customer
or account lists of the Company, or results of marketing efforts or information
about impending transactions;

e)

Operating information about the Company’s methods, processes and means of
providing services to its customers or in administrating the Company’s business.

The Employee acknowledges that such information has been and will continue to be
of central importance to the business of the Company and that disclosure of it
to or its use by others could cause substantial loss to the Company. The
Employee also recognizes that an important part of the Employee’s duties will be
to develop good will for the Company through his/her personal contact with
customers, agents and others having business relationships with the Company, and
that there is a danger that this good will, a proprietary asset of the Company,
may follow the Employee if and when his/her relationship with the Company is
terminated.  The Company and Employee consider their relationship one of
confidence with respect to the Confidential Information.  Therefore, during the
term of employment hereunder for three (3) years thereafter, regardless of the
reason for termination of the employment relationship subject to this Agreement,
Employee agrees to:

a)

Hold all such information in confidence and not to discuss, communicate or
transmit it to others, or to make any unauthorized copy or use of such
information in any capacity, position or business unrelated to that of the
Company’s;

b)

Use the Confidential Information only in furtherance of proper Company-related
reasons for which such information is disclosed or discovered;

c)

Take all reasonable action that the Company deems appropriate to prevent the
unauthorized use or disclosure of or to protect the Company’s interest in the
Confidential Information; and

d)

Upon leaving employment with the Company for any reason whatsoever, not take
with him or her, without the prior written consent of the Company, any data,
reports, programs, tapes, card decks, listings, programming documentation, or
any other written, graphic or recorded information relating or pertaining to the
Company.

8.

Work For Hire Acknowledgment; Assignment.  Employee acknowledges that work on
and contributions to documents, programs, and other expressions in any tangible
medium (collectively, “Works”) are within the scope of Employee’s employment and
part of Employee’s duties, responsibilities, or assignment. Employee’s work on
and contributions to the Works will be rendered and made by Employee for, at the
instigation of, and under the overall direction of, Company, and all such work
and contributions, together with the Works, are and at all times shall be
regarded, as “work made for hire” as that term is used in the United States
Copyright Laws.  Without limiting this acknowledgment, Employee assigns, grants,
and delivers exclusively to Company all rights, titles, and interests in and to
any such Works, and all copies and versions, including all copyrights and
renewals.  Employee will execute and deliver to Company, or its successors and
assigns, any assignments and documents Company requests for the purpose of
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature, including all copyrights in and to the
Works, and Employee constitutes and appoints Company as its agent to execute and
deliver any assignments or documents Employee fails or refuses to execute and
deliver, this power and agency being coupled with an interest and being
irrevocable.  





4







 

9.

Inventions, Ideas and Patents.  Employee shall disclose promptly to Company, and
only to Company, any invention or idea of Employee (developed alone or with
others) conceived or made during Employee’s employment by Company or within six
months of the Termination Date.  Employee assigns to Company any such invention
or idea in any way connected with Employee’s employment or related to Company’s
Business, its research or development, or demonstrably anticipated research or
development and will cooperate with Company and sign all papers deemed necessary
by Company to enable it to obtain, maintain, protect, and defend patents
covering such inventions and ideas and to confirm Company’s exclusive ownership
of all rights in such inventions, ideas and patents, and irrevocably appoints
Company as its agent to execute and deliver any assignments or documents
Employee fails or refuses to execute and deliver promptly, this power and agency
being coupled with an interest and being irrevocable.  This constitutes written
notification that this assignment does not apply to an invention for which no
equipment, supplies, facility or trade secret information of Company was used,
and which was developed entirely on Employee’s own time, unless (a) the
invention relates (i) directly to Company’s Business, or (ii) to Company’s
actual or demonstrably anticipated research or development, or (b) the invention
results from any work performed by Employee for Company.


10.

Injunctive Relief.  Employee acknowledges that any violation of the provisions
of this Agreement will cause the Company immediate and irreparable harm and that
the damages that the Company will suffer may be difficult or impossible to
measure. Therefore, upon any actual or impending violation of this Agreement,
the Company shall be entitled to the issuance of a restraining order,
preliminary and permanent injunction, without bond, restraining or enjoining
such violation by Employee or any other entity or person acting in concern with
Employee.  Such remedy shall be additional to and not in limitation of any other
remedy which may otherwise be available to the Company.

11.

No Conflicting Obligations.  Employee represents and warrants that Employee is
not subject to any noncompetition agreement, nondisclosure agreement, employment
agreement, or any other contract of any nature whatsoever, oral or written, with
any Person other than Company, or any other obligation of any nature,





5







which will or could cause a breach of or default in, or which is in any way
 inconsistent with, the terms and provisions of this Agreement.

12.

Setoff.  All amounts due or payable to Employee by Company pursuant to this
Agreement are subject to reduction and offset to the extent permitted by
applicable law for any amounts due or payable to Company by Employee.

13.

Remedies Cumulative.  All rights and remedies conferred upon by the parties
hereto by this Agreement or by law, in equity or otherwise, shall be cumulative
of each other, and neither the exercise nor the partial exercise not the failure
to exercise any such right or remedy shall preclude the later exercise of such
right or remedy or the exercise of any other right or remedy.

14.

Notice to Future Companies.  Employee will, during the one year following
termination of Employee’s employment with Company, whether with or without
cause, inform any subsequent employers or partners, coventurers or other
business associates of the existence and provisions of this Agreement and, if
requested, provide a copy of this Agreement to such employers or partners,
coventurers or other business associates and Company may, at any time, notify
any future employers or partners, coventurers or other business associates of
Employee of the existence and provisions of the Agreement

15.

Amendment or Modification. This Agreement supersedes all prior discussions and
agreements between the Employee and the Company concerning the matters contained
herein, and constitutes the sole and entire agreement between the Employee and
the Company with respect hereto.  No amendment or modification of this Agreement
or of any covenant shall be valid unless evidenced by a writing duly executed by
Employee and an authorized representative of the Company.

16.

Severability.  If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall be determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is determined to be invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.

17.

Construction.  The language in all parts of this Agreement will be construed, in
all cases, according to its fair meaning, and not for or against either party
hereto.  The parties acknowledge that each party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.

18.

Obligations Contingent.  The obligations of Company under this Agreement,
including its obligation to pay the compensation provided for in this Agreement,
are contingent upon Employee’s performance of Employee’s obligations under
  this Agreement.  The duties, covenants and agreements of Employee under this
Agreement, being personal, may not be delegated.





6







 

19.

Descriptive Heading.  The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

20.

Miscellaneous.  Unless the context otherwise requires, whenever used in this
Agreement, the singular shall include the plural, the plural shall include the
singular, and the masculine gender shall include the neuter and feminine gender,
and vice versa.

21.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall together constitute one document.

22.

Governing Law.  This Agreement shall be governed by, interpreted, and construed
in accordance with the laws of the State of Florida. The parties agree that any
dispute concerning the interpretation, validity, enforceability, and to exercise
any remedies from an alleged breach hereof shall be adjudicated in the Superior
Court for the county where the Company’s principal executive office is located
at the time of the dispute, or the applicable district and division of a federal
court having venue for disputes in that same county.

IN WITNESS WHEREOF, the parties have executed, sealed and delivered this
Agreement as of the date first above written.

GoldLand Holdings, Co.,

EMPLOYEE:  










__________________________________

___________________________________




By: Denise Quilliam

Pierre Quilliam

Its:     Major Shareholder








7





